Exhibit 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“First Amendment”) is executed and agreed to by and among Nine Energy Service,
LLC, a Delaware limited liability company (the “Company”), Nine Energy Service,
Inc., a Delaware corporation (“Parent”), and Edward Bruce Morgan (“Executive”),
effective as of August 30, 2019 (the “Amendment Effective Date”).

WHEREAS, the Company and Executive have heretofore entered into that certain
Amended and Restated Employment Agreement, effective as of November 20, 2018
(the “Employment Agreement”);

WHEREAS, pursuant to Section 9.11 of the Employment Agreement, the Company,
Parent and Executive enter into this First Amendment in order to memorialize the
amendment to the Employment Agreement set forth herein; and

WHEREAS, the Company, Parent and Executive desire to amend the Employment
Agreement to reflect a change in Executive’s position with the Company and
Parent, as set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company, Parent and Executive hereby agree that
the Employment Agreement shall be amended as hereafter provided, effective as of
the Amendment Effective Date:

1.    Section 2.2 of the Employment Agreement shall be deleted and the following
shall be substituted therefor:

“2.2    Positions. From and after the Effective Date, the Company shall employ
Executive and Executive shall serve in the position of President, Administration
and Operations of the Company and Parent or in such other position or positions
as the Board or the Company may designate from time to time, which may include
providing services to other members of the Company Group, as the Board or the
Company may reasonably assign from time to time.”

2.     Except as expressly modified by this First Amendment, the terms of the
Employment Agreement shall remain in full force and effect and are hereby
confirmed and ratified.

3.    By signing below, Executive acknowledges and agrees that Executive has
entered into this First Amendment voluntarily and nothing in this First
Amendment (including the change in Executive’s position with the Company and
Parent accomplished herein) shall constitute Good Reason (as defined in the
Employment Agreement) or otherwise give rise to any additional rights under the
Employment Agreement.

 

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment as of the Amendment Effective Date.

 

NINE ENERGY SERVICE, LLC By:   /s/ Ann G. Fox Ann G. Fox President and Chief
Executive Officer

 

NINE ENERGY SERVICE, INC. By:   /s/ Ann G. Fox Ann G. Fox President and Chief
Executive Officer

 

ACKNOWLEDGED AND AGREED: /s/ Edward Bruce Morgan Edward Bruce Morgan August 30,
2019 Date

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT